Citation Nr: 1010480	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As an initial matter, the Board notes that the Veteran had 
perfected an appeal for entitlement to service connection for 
hypertension.  The Board notes, however, that the Veteran 
stated during his December 2009 BVA hearing that he wished to 
withdraw this issue from his appeal.  His appeal in this 
matter is considered withdrawn.  38 C.F.R. § 20.204 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he had a heart 
condition during service and that his heart condition 
continued and is related to his currently diagnosed coronary 
artery disease.  The Board has determined that further 
development is necessary before the issue may be decided.

The Veteran's service treatment records show that in January 
and February 1968, the Veteran was treated for a hyperdynamic 
heart.  March 1968 treatment reports noted paroxysmal 
tachycardia following the Veteran's complaints of shortness 
of breath.  It was noted that the Veteran's electrocardiogram 
results were within normal limits.  The Veteran's personnel 
records show that in 1968, his military occupational 
specialty was changed from infantryman to light truck driver.  
The Veteran's induction and separation medical examinations 
noted a normal heart.  

Treatment notes from private facilities Trident Health System 
and the Cardiology Consultants of Charlestown and from the VA 
medical center in Charleston, South Carolina note that the 
Veteran had been diagnosed with and treated for coronary 
artery disease.  The Veteran's treatment notes additionally 
reported on numerous occasions that the Veteran had a long 
standing history of alcohol and tobacco use.  Treatment notes 
from the Trident Health System reported that in November 
2006, the Veteran had a triple coronary artery bypass.  In 
his May 2007 notice of disagreement, the Veteran stated that 
he had a heart condition in service and that, because of this 
condition, he was transferred from his original military 
occupational specialty of infantryman.  In a letter from 
private physician, Dr. W.Y., Dr. W.Y. stated that the Veteran 
had had heart problems before and after his service in 
Vietnam and further stated that both of the Veteran's parents 
died of a heart attack.  In December 2009, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
During his hearing, the Veteran testified that he first 
received treatment for his heart after service in 1972 when 
he went to the emergency room at Trident Health Systems.  He 
further stated that since service he had experienced heart 
problems for which he sought treatment intermittently.  

The Veteran stated during his BVA hearing that he had been 
treated since 1972 for his heart condition.  The oldest 
treatment records in the Veteran's claims file are dated in 
May 1997.  The Veteran's claims file does not contain any 
record of treatment before that period nor does it contain 
any record of the Veteran's visit to the emergency room in 
1972 from Trident Health System.  As part of its duty to 
assist, the RO must ensure that it has all of the available 
evidence it can reasonably obtain.  See 38 C.F.R. § 3.159.  
The RO should therefore take all necessary steps to obtain 
the most recent treatment records available.  

Further, the Board notes that the Veteran has not been 
afforded a VA examination in order to determine the nature 
and etiology of his coronary artery disease.  The Veteran's 
records indicate that he has a present diagnosis for coronary 
artery disease, and his service records show treatment for 
heart problems and a change in the Veteran's military 
occupational specialty.  Thus, the Board finds that the 
evidence indicates that the Veteran's coronary artery disease 
may be associated with his service.  McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Veteran should therefore be 
examined to determine whether or not coronary artery disease 
is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his coronary 
artery disease.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for a 
VA cardiology examination to determine 
whether any chronic heart disorder was 
incurred in service.  Based on a review 
of the record and an examination of the 
Veteran the physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has coronary 
artery disease which had its onset during 
service or is related to service. 

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that the record 
review and history took place should be 
included in the report of the examiner

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  





The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


